Citation Nr: 0844522	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as lumbar scoliosis with degenerative joint disease, 
muscle spasm, and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2008, in support of his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.


FINDING OF FACT

The veteran's low back disorder was not caused or made 
permanently worse by his military service.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consider, as well, that the RO issued that 
VCAA notice letter prior to initially adjudicating his claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that a more recent March 2006 letter also informed 
him of the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the March 
2006 letter, the RO has gone back and readjudicated the 
veteran's claim in the January 2007 statement of the case 
(SOC), including considering any additional evidence received 
in response to that additional notice.  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate, this timing error 
can be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a SOC or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Disabled American Veterans 
(DAV), and his representative more recently submitted 
additional argument in June 2008 as further support for his 
claim. 

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records, 
and VA medical records - including the report of his VA 
Compensation & Pension Examination (C&P Exam), wherein the 
examiner commented on the etiology of the low back disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Neither the 
veteran nor his representative has contended that any 
additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.



II.  Whether the Veteran is Entitled to Service Connection 
for a Back Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  Here, the VA medical records 
document the veteran's diagnosis of lumbar scoliosis with 
degenerative joint disease, muscle spasm, and radiculopathy.  
So there is no disputing he has a current low back disorder.  
Therefore, the determinative issue is whether this disorder 
is related to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Concerning this, the veteran asserts that, while in service, 
he had surgery on his left femur, in preparation for which he 
was given a spinal anesthetic that he believes was not 
administered properly.  Consequently, he contends, he 
developed scar tissue on his spinal cord, eventually 
resulting in the current low back disorder.  See his August 
2008 hearing testimony.  As a layman, however, without any 
medical training and/or expertise, he is not competent to 
make this type of 
cause-and-effect determination.  The same is true of his 
mother, who submitted a February 2008 letter on his behalf.  
Instead, there must be competent medical evidence of record 
relating his current low back condition to his military 
service, and, in particular, to the type of surgical 
complications he and his mother are alleging.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  And there is no such supporting medical 
nexus evidence in this particular instance.



The veteran's STRs confirm that, while in service, he had a 
left femur operation.  But there is no mention of any 
associated low back injury like scarring tissue or complaints 
regarding any symptoms referable to the low back.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran asserts that, while in service, following his 
left femur surgery at Staten Island Public Health Hospital, 
he complained about his back and that, as he threatened to 
sue the hospital, they told him to sign a document to the 
effect that he would not complain about the hospital's 
treatment of him or else he would be subject to a discharge 
under less than honorable conditions.  See his March 2007 
substantive appeal (on VA Form 9).  But the record does not 
contain any such document substantiating this allegation or 
even any probative evidence suggesting this type of coercion 
occurred.

Furthermore, the veteran asserts that, soon after he was 
discharged from the military in February 1971, he began 
seeing an orthopedist for his low back pain in 1972.  See the 
veteran's March 2007 VA Form 9 and the transcript of his 
August 2008 hearing testimony.  But the earliest-dated 
treatment of record for his low back disorder is in 2001 - 
some 30 years after his military service ended.  Hence, 
there is no objective clinical indication he had degenerative 
joint disease, i.e., arthritis, in his low back within the 
one-year presumptive period following the conclusion of his 
military service to warrant presuming this condition was 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
and see 38 C.F.R. §§ 3.307, 3.309.  Moreover, the United 
States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has determined that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of the claimed condition after service 
is a factor for consideration in deciding whether the current 
condition relates back to service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).



As further concerns the etiology of the current low back 
disorder, in August 2001 the veteran had a VA C&P Exam.  The 
report of the exam shows he complained of having experienced 
low back pain since his left femur surgery in service.  
However, he also acknowledged having been in two car 
accidents since service - initially in 1985 resulting in 
whiplash and back pain, after which he was unable to work for 
a year and a half, and more recently in April 2001 when he 
reinjured his back, resulting in more severe back pain.  The 
report also mentions him acknowledging "frequent falls."

In September 2001, the veteran's VA treatment records show he 
was again seen at a VA medical facility for lower back pain.  
The veteran reported a history of back pain dating back 10 
years - meaning since 1991 or thereabouts, which, if true, 
was some 20 years after his discharge from military service.  
Moreover, the report indicates he had recently suffered a 
fall.

Other, more recent, VA treatment records also show that in 
March 2003 the veteran presented for complaints of back pain, 
again following a fall.  The report of this visit indicates 
his pain was musculoskeletal.  Also that month, he presented 
for VA medical treatment for back pain and increased 
difficulty walking.  His March 2003 records show he reported 
experiencing lower back pain for 30 years, meaning dating 
back to his military service.

In June 2003, the veteran's VA treatment records mention he 
had low back pain that limited his walking.  However, when 
asked, "[w]hen did the pain start?" he replied, "[y]ears 
ago, but flare [up] since fall 3 weeks ago."

In September 2003 the veteran presented at the VA clinic for 
a follow-up consultation, at which time he reported that his 
back pain was much less than it had been.

In March 2004, the veteran's VA medical records also show 
that he presented for treatment following an incident when 
someone "hit" him from behind, causing him to fall, lose 
consciousness, and sustain injury to his face.  There was no 
mention, however, of any injury to his back.

In May 2004, the VA treatment records show the veteran was 
seen for a "twisting injury" involving his back.  The VA 
examiner recorded the veteran's self-reported history of back 
pain for 30 years, following the surgery on his left femur.
Later that same month, he was provided a routine physical 
examination at a VA medical facility, during which, again, 
the VA examiner recorded the veteran's self-reported history 
of back pain for 30 years, following his surgery on his left 
femur.

Because the veteran had reported this history of low back 
pain dating back to the left femur surgery in service, but 
also had sustained intercurrent injury to his low back since 
service, the RO had him undergo a VA C&P Exam in October 2004 
for a medical nexus opinion concerning whether his current 
low back disorder is attributable to complications of the 
left femur surgery in service, as he alleges.  And upon 
completing the objective clinical examination, the VA 
examiner concluded the veteran's low back disorder (diagnosed 
as lumbar scoliosis with degenerative joint disease, muscle 
spasm, and radiculopathy) is "less likely related to 
service."

There is no medical evidence or opinion refuting this VA 
examiner's opinion, so it is uncontroverted.  It is the only 
opinion of record addressing the etiology of the low back 
disorder, and it is clearly unfavorable to the claim.  And 
inasmuch as resolution of this appeal turns on the issue of 
medical causation, this unfavorable medical opinion is 
dispositive of the claim.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicators; . . .  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).



The veteran wants the Board to request another opinion.  See 
the transcript of his August 2008 hearing testimony.  But 
there is no inherent reason to conclude this opinion is 
inadequate or unreliable, as it addresses the determinative 
issue of causation and, again, is unrefuted.  In this 
circumstance the veteran's request for another examination is 
unreasonable and tantamount to a fishing expedition based on 
no more than a speculative hope that relevant evidence would 
be obtained supportive of his claim.  And this is an 
insufficient basis for assisting him in this regard.  See 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case to have the veteran reexamined.

There is sufficient evidence in the veteran's claims file to 
fairly decide his appeal, such that another VA examination 
for another nexus opinion would serve no constructive 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board finds that the evidence, which reveals the veteran did 
not have this disability during service (or even for many 
ensuing years) and does not reflect competent evidence 
showing a link to his military service warrants the 
conclusion that a remand for another examination and/or 
opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  Merely 
because the October 2004 VA examiner opined negatively as to 
the purported relationship between the veteran's current low 
back disorder and his military service is not reason, alone, 
for requesting another opinion on the matter, especially, as 
mentioned, in the absence of any other competent medical 
evidence suggesting such a correlation.

And so, as previously stated, there is no medical evidence 
refuting the VA examiner's unfavorable opinion as to the 
etiology of the veteran's low back disorder.  This examiner's 
opinion is well-reasoned and based on an objective clinical 
evaluation of the veteran and an independent review of his 
claims file, including the results of his VA C&P Exam.  So 
the opinion has the proper factual foundation and, therefore, 
is entitled to a lot of probative weight, especially since, 
again, it is uncontroverted.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for service connection for a low back 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


